Citation Nr: 1411345	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code (Chapter 35 education benefits).


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty November 1975 to September 1977.  The Appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Prior to the initial adjudication of his claim, the RO did not provide the Appellant with a notice letter.  As such, in order to satisfy VA's duty to notify, the Board finds that a remand is required in order for the RO to send the Veteran notice consistent with 38 C.F.R. §§ 21.1031, 21.1032 (2013).

Additionally, basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  In order to establish eligibility for Chapter 35 benefits requires, an appellant must not reach his/her 26th birthday on or before the effective date of a finding that the sponsoring veteran was permanently and totally disabled due service-connected disability.  38 C.F.R. § 21.3040(c) (2013).

In an April 2010 rating decision, the RO granted the Veteran's claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities, with an effective date of March 4, 2010.  Thus, as it concerns the claimed Chapter 35 education benefits, the evidence of record must demonstrate that the Appellant was not 26 years old on or before March 4, 2010, in order to meet the basic eligibility requirements.

In January 2011, the Appellant applied for Chapter 35 education benefits with the Veteran as his sponsor.  In the application, the Appellant indicated that his date of birth was July [redacted], 1981.  In a January 2011 administrative decision, the RO denied the Appellant's claim, finding that he did not meet the basic eligibility criteria concerning age.  Specifically, using the birth date he provided in his application, the Appellant was 29 years old on March 4, 2010.  The Appellant filed a timely notice of disagreement in March 2011.  The RO then re-adjudicated the claim, confirming and continuing the denial thereof.  After the RO issued a May 2011 statement of the case, the Appellant timely filed a substantive appeal.  

After he submitted the substantive appeal, but before the case was transferred to the Board, the Appellant asserted that his date of birth was incorrect.  The Veteran submitted a statement, purportedly from an official at his church, dated in May 2011.  Therein, this official states that, according to the Appellant's baptism records, his actual date of birth is July [redacted], 1986.  Additionally, the Appellant submitted a photocopy of his driver's license.  While the Appellant asserts that his driver's license shows his date of birth as July [redacted], 1986, it is illegible due to the poor quality of the photocopy.  If accurate, a birth date of July [redacted], 1986 would mean that the Appellant was 24 years old on March 4, 2010, and, thus, he would satisfy the basic eligibility requirements for Chapter 35 education benefits concerning age.

Subsequent to the submission of this evidence, the RO did not issue a supplemental statement of the case.  Further, the Appellant did not submit a contemporaneously waiver of RO review of this evidence.  Given that the evidence submitted subsequent to the May 2011 statement of the case is relevant and not duplicative, the Board finds that a remand is required in order for the RO to review this evidence in the first instance.  38 C.F.R. § 19.36(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Appellant with notice consistent with the requirements of 38 C.F.R. §§ 21.1031, 21.1032 (2013).

2.  The RO should then re-adjudicate the issue of whether the Appellant satisfies the basic eligibility criteria for Chapter 35 education benefits, to specifically include consideration of the evidence received after the May 2011 statement of the case.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

